Name: Commission Regulation (EC) No 25/98 of 7 January 1998 amending Regulation (EC) No 441/96 laying down certain detailed rules for the application of a tariff quota for potato starch imported from the Republic of Poland
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  Europe;  tariff policy
 Date Published: nan

 Avis juridique important|31998R0025Commission Regulation (EC) No 25/98 of 7 January 1998 amending Regulation (EC) No 441/96 laying down certain detailed rules for the application of a tariff quota for potato starch imported from the Republic of Poland Official Journal L 004 , 08/01/1998 P. 0051 - 0052COMMISSION REGULATION (EC) No 25/98 of 7 January 1998 amending Regulation (EC) No 441/96 laying down certain detailed rules for the application of a tariff quota for potato starch imported from the Republic of PolandTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotiations (1), as last amended by Regulation (EC) No 1595/97 (2), and in particular Article 8 thereof,Whereas Commission Regulation (EC) No 441/96 (3), as last amended by Regulation (EC) No 204/97 (4), provides for concessions in the form of tariff quotas until 31 December 1997; whereas, as a result of the adjustment of Regulation (EC) No 3066/95 and pending the application, with effect from 1 July 1997, of the results of the negotiations on the conclusion of additional protocols to the Europe Agreements and on the abolition of the restriction to 31 December of the period of application of Regulation (EC) No 3066/95, Regulation (EC) No 441/96 should be amended with effect from 1 July 1997;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 441/96 is hereby amended as follows:1. Article 1 is replaced by the following:'Article 1Pursuant to the arrangements provided for in Article 3 of Regulation (EC) No 3066/95, potato starch falling within CN code 1108 13 00 originating in Poland may be imported into the Community during the period referred to in the Annex hereto in accordance with this Regulation. The rate of customs duty applicable to such imports, the annual quantities of which are indicated in the Annex hereto, shall be 20 % of the duty applicable to the most favoured nation.`;2. Article 3 (c) is replaced by the following:'(c) in box 24, one of the following:- Derecho de aduana en el arancel aduanero comÃ ºn reducido en un 80 % en aplicaciÃ ³n del Reglamento (CE) n ° 3066/95- Told i henhold til den fÃ ¦lles toldtarif nedsat med 80 %, jf. forordning (EF) nr. 3066/95- ZollermÃ ¤Ã igung um 80 % gemÃ ¤Ã  der Verordnung (EG) Nr. 3066/95- Ã Ã ¡Ã ¨Ã ¯Ã ±Ã ©Ã ¦Ã ¼Ã ¬Ã ¥Ã ­Ã § Ã ³Ã ´Ã ¯ Ã ªÃ ¯Ã ©Ã ­Ã ¼ Ã ¤Ã ¡Ã ³Ã ¬Ã ¯Ã «Ã ¼Ã £Ã ©Ã ¯ Ã ¥Ã ©Ã ³Ã ¶Ã ¯Ã ±Ã  Ã ¬Ã ¥Ã ©Ã ¹Ã ¬Ã Ã ­Ã § Ã ªÃ ¡Ã ´Ã  80 %, Ã ªÃ ¡Ã ´' Ã ¥Ã ¶Ã ¡Ã ±Ã ¬Ã ¯Ã £Ã  Ã ´Ã ¯Ã µ Ã ªÃ ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¯Ã ½ (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 3066/95- Customs duty fixed by the Common Customs tariff reduced by 80 % pursuant to Regulation (EC) No 3066/95- Droit de douane fixÃ © au tarif douanier commun rÃ ©duit de 80 % en application du rÃ ¨glement (CE) n ° 3066/95- Riduzione del dazio dell'80 % a norma del regolamento (CE) n. 3066/95- Het in het gemeenschappelijk douanetarief vastgesteld douanerecht is verlaagd met 80 % overeenkomstig Verordening (EG) nr. 3066/95- ReduÃ §Ã £o de 80 % do direito aduaneiro fixado na Pauta Aduaneira Comum em aplicaÃ §Ã £o do Regulamento (CE) n º 3066/95- YhteisessÃ ¤ tullitariffissa vahvistetun tullin alentaminen 80 prosentilla asetuksen (EY) N:o 3066/95 mukaan- Nedsatt tull med 80 % enligt Gemensamma tulltaxan med tillÃ ¤mpning av fÃ ¶rordning (EG) nr 3066/95.`;3. The Annex is replaced by the Annex hereto.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply with effect from 1 July 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 January 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 328, 30. 12. 1995, p. 31.(2) OJ L 216, 8. 8. 1997, p. 1.(3) OJ L 61, 12. 3. 1996, p. 4.(4) OJ L 33, 4. 2. 1997, p. 3.ANNEX 'ANNEX>TABLE>